Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 21, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143416                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  TOMMIE LEE SEYMORE,                                                                                      Brian K. Zahra,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 143416
                                                                    COA: 303278
                                                                    Jackson CC: 10-003704-AH
  DEPARTMENT OF CORRECTIONS,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 7, 2011 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 21, 2011                   _________________________________________
           d1114                                                               Clerk